DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 29, 2020, September 7, 2021 and July 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  
Claim 14, includes a misspelling of the term “portion” in Line 8. it was spelled “poriton”. Appropriate correction is required.
Claim 18 includes two periods.  Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a biasing member adapted to bias the push button axially” in claims 1 and 14.
Such claim limitation(s) is/are: “the collar has a cross-section adapted to engage an adjustment tool.” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, recites the limitation "the collar" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this claim as disclosing “a collar…” However, appropriate correction is required. 
Claim 11, recites the limitation "the collar" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this claim as disclosing “a collar…” However, appropriate correction is required.
Claim 20, recites the limitation "the collar" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this claim as disclosing “a collar…” However, appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (4773288).

In reference to claim 1, Jang et al. disclose a tool comprising: first (13) and second (formed from 18 and 28) portions pivotally coupled together (at 31) by a push button release mechanism (Figure 2), wherein the first portion includes a first opening (not labeled but described as being, “a central opening” in element 13, see Column 2, Lines 39-44) adapted to axially and slidably receive the push button release mechanism (Figures 3 and 4), and the second portion (again being formed from 18 and 28) includes a threaded opening (within 28) adapted to threadably couple to the push button release mechanism (at 27), and wherein the push button release mechanism includes: a push button (31) axially movable between first and second positions (Figures 3 and 4) and including a receiving portion (32) having a receiving portion outer diameter (Figure 2) and an engagement portion (33) having an engagement portion outer diameter and extending axially from the receiving portion (Figures 2), a sleeve (16) defining a cavity (i.e. the inner cavity of 16) within which the push button moves axially (Figures 3 and 4), the sleeve including external threads (27) and a ball opening (not labeled but clearly shown in Figures 3 and 4 as the opening that receives ball 24 therein), a ball (24) disposed within the ball opening (Figures 3 and 4) and a biasing member (35) adapted to bias the push button axially outward from the cavity to the first position (Figure 3) and substantially align the engagement portion with the ball when axial force is not applied to the push button (Figure 3), wherein when axial force is applied to the push button, the push button is adapted to be disposed in the second position to align the receiving portion with the ball (Figure 4). 

In reference to claims 2 and 15, Jang et al. show that the engagement portion outer diameter is greater than the receiving portion outer diameter (see Figure 2). 

In reference to claim 3, Jang et al. disclose further comprising a shoulder (see figure below) disposed within the cavity and extending axially (i.e. vertically) and radially (i.e. horizontally) within the cavity, the shoulder is adapted to provide support for the biasing member.
[AltContent: textbox (Shoulder )][AltContent: arrow]
    PNG
    media_image1.png
    423
    536
    media_image1.png
    Greyscale

In reference to claim 4, Jang et al. disclose that the push button includes a head (17) that integrally includes the receiving portion and the engagement portion (Figures 2 and 3). 

In reference to claims 5 and 16, Jang et al. disclose that the threaded opening (i.e. within 28) includes a deformed portion (formed as one of the grooves extending between adjacent threads and note; the definition of the term “deform” is defined according to www.dictionary.com as being; “put out of shape” or “to change the form of; transform”. Since the grooves “put out of shape” or “to change the form of; transform” from the threaded portion it meets the definition above and thus the limitation of the claim.)

In reference to claim 6, the examiner notes that the limitation “wherein the deformed portion is formed by staking.” is a method of forming the device and is not germane to the issue of patentability of the device itself. Therefore this limitation has not been given patentable weight. The examiner recommends cancelling this claim in order to expedite future prosecution of this application. 
In reference to claims 9 and 18, Jang et al. disclose that the ball and the receiving portion are sized to allow the ball to move into the ball opening and abut the receiving portion (Figure 4), such that the ball is substantially radially internal to the outer diameter of the sleeve when the push button is in the second position (Figure 4). 

In reference to claim 10, Jang et al. disclose that the push button includes a lower surface (lower surface of head 17) and a collar (formed as the upper portion of 16, generally indicated at 37 in Figure 3) includes a leading edge (vertical side of 37), and wherein the lower surface is located axially internal to the cavity compared to the leading edge (Figure 3). 

In reference to claims 11 and 20, the applicant discloses that, “the cross-section can have a hexagonal, square, or other suitable shape”, see last line in paragraph 22) thus any suitable shape meets this limitation and because the collar has a cross-section (See Figure 3) that is another suitable shape (i.e. a squarish shape including a beveled corner [at 37], Figure 3) it is also capable/adapted to engage an adjustment tool (i.e. another wrench or even when a user rotates this portion). 

In reference to claim 13, Jang et al. disclose that the biasing member is a spring (35, Figure 2). 

In reference to claim 14, Jang et al. disclose a push button release mechanism (Figure 2) adapted to selectively and rotatably couple first (13) and second (formed from 18 and 28) portions of a tool (10), the push button release mechanism comprising: a push button (31) axially movable between first and second positions (Figures 3 and 4) and including a receiving portion (32) having a receiving portion outer diameter and an engagement portion (33) having an engagement portion outer diameter and extending axially from the receiving portion (Figure 2), a sleeve (16) defining a cavity (i.e. the inner cavity of 16) within which the push button moves axially (Figures 3 and 4), the sleeve including a ball opening (not labeled but clearly shown in Figures 3 and 4 as the opening that receives ball 24 therein) and external threads (27) adapted to threadably couple to a threaded opening (opening within 28) disposed in the second portion; a ball (24) disposed within the ball opening (Figures 3 and 4) and a biasing member (35) adapted to bias the push button axially outward from the cavity to the first position (Figure 3) and substantially align the engagement portion with the ball when axial force is not applied to the push button (Figure 3), wherein when axial force is applied to the push button, the push button is adapted to be disposed in the second position to align the receiving portion with the ball (Figure 4). 

In reference to claim 19, Jang et al. disclose that a ball outer diameter of the ball is greater than a diameter of the ball opening (Figure 3). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (4773288). 

In reference to claim 7, Jang et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, a depth of the deformed portion is between about .004-.013 inches.
	However, the applicant fails to provide any criticality in having the range of depth being between about .004-.013 inches or that this specific range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the depth of the threads/grooves from any depth which includes a depth being between about .004-.013 inches depending on the how tight the threaded connection is required by the user thereby preventing any unwanted disconnection during normal operation. 

Claims 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (4773288) in view of Murg et al. (2018/0147706). 

In reference to claims 8 and 17, Jang et al. disclose the claimed invention as previously mentioned above, but lack, a second ball disposed within a second ball opening disposed in the sleeve.
	However, Murg et al. teach that it is old and well known in the art at the time the invention was made to provide a push button mechanism (102) with two balls (left 232 or right 232) and wherein a second ball (right 232) is disposed within a second ball opening (right 230) disposed in a sleeve (220, Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the push button mechanism, of Jang et al., with the known technique of providing a push button mechanism having two balls including a second ball disposed within a second ball opening in a sleeve, as taught by Murg et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively secures and maintains the push button mechanism in a first position. 

In reference to claim 12, Jang et al. disclose the claimed invention as previously mentioned above, but lack the, first portion including a second opening adapted to receive the push button release mechanism.
However, Murg et al. also teach that it is old and well known in the art at the time the invention was made to provide a first portion (106) that includes a first opening (544a) and a second opening (544b) adapted to receive a push button release mechanism (102, Figure 5 and paragraph 40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first portion, of Jang et al., with the known technique of providing a second opening adapted to receive the push button release mechanism, as taught by Murg et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is convertible between an internal and an external tool. 

	
Claims 1-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Murg et al. (2018/0147706) in view of Tsai (2013/0025417). 

In reference to claims 1 and 14, Murg et al. disclose a tool (100) comprising: first (106) and second (104) portions pivotally coupled together by a push button release mechanism (102), wherein the first portion includes a first opening (544a) adapted to axially and slidably receive the push button release mechanism (paragraph 31), and the second portion includes a opening (438) adapted to couple to the push button release mechanism (Figure 8), and wherein the push button release mechanism includes: a push button (208) axially movable between first (Figure 9) and second (Figure 10) positions and including a receiving portion (214) having a receiving portion outer diameter and an engagement portion (formed as the lower portion of 210 extending below 214 in Figure 2) having an engagement portion outer diameter and extending axially from the receiving portion (Figure 2), a sleeve (220/222) defining a cavity (226/228) within which the push button moves axially, the sleeve including a ball opening (230), a ball (232) disposed within the ball opening (Figure 2) and a biasing member (236) adapted to bias the push button axially outward from the cavity to the first position (Figure 9) and substantially align the engagement portion with the ball when axial force is not applied to the push button (paragraph 28), wherein when axial force is applied to the push button, the push button is adapted to be disposed in the second position (Figure 10) to align the receiving portion with the ball (Figures 1-13). 
	Murg et al. lack, the second portion including a threaded opening adapted to threadably couple to the push button release mechanism and the sleeve including external threads. 
	However, Tsai teaches that it is old and well known in the art at the time the invention was made to provide a tool comprising; first (40) and second (50) portions pivotally coupled together (Figure 9) by a push button release mechanism (60) that includes a sleeve (61) having external threads (612), and wherein the second portion includes a threaded opening (52) adapted to threadably couple to the push button release mechanism (60, paragraph 24 and Figure 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second portion, of Murg et al., with the known technique of providing a second portion with a threaded opening adapted to threadably couple to external threads of the sleeve of the push button release mechanism as taught by Tsai, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively and securely couples the push button release mechanism to the second portion threeby preventing any unwanted disconnection during normal operation. 

	
In reference to claims 2 and 15, Murg et al. disclose that the engagement portion (formed as the lower portion of 210 extending below element 214 in Figure 2) outer diameter is greater than the receiving portion (214) outer diameter (Figure 2). 

In reference to claim 3, Murg et al. disclose further comprising a shoulder disposed within the cavity and extending axially and radially within the cavity, the shoulder is adapted to provide support for the biasing member (Figure 2). 

[AltContent: textbox (Shoulder)][AltContent: arrow]
    PNG
    media_image2.png
    345
    421
    media_image2.png
    Greyscale

In reference to claim 4, Murg et al. disclose that the push button includes a head (212) that integrally includes the receiving portion and the engagement portion (Figure 2). 
In reference to claims 5 and 16, Tsai discloses that the threaded opening includes a deformed portion (formed as one of the grooves extending between adjacent threads and note; the definition of the term “deform” is defined according to www.dictionary.com as being; “put out of shape” or “to change the form of; transform”. Since the grooves “put out of shape” or “to change the form of; transform” from the threaded portion it meets the definition above and thus the limitation of the claim.)

In reference to claim 6, the examiner notes that the limitation “wherein the deformed portion is formed by staking.” is a method of forming the device and is not germane to the issue of patentability of the device itself. Therefore this limitation has not been given patentable weight. The examiner recommends cancelling this claim in order to expedite future prosecution of this application. 

In reference to claim 7, Murg et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, a depth of the deformed portion is between about .004-.013 inches.
	However, the applicant fails to provide any criticality in having the range of depth being between about .004-.013 inches or that this specific range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the depth of the threads/grooves from any depth which includes a depth being between about .004-.013 inches depending on the how tight the threaded connection is required by the user thereby preventing any unwanted disconnection during normal operation. 

In reference to claims 8 and 17, Murg et al. disclose further comprising a second ball (right ball 232 when the first ball was identified as the left ball 232) disposed within a second ball opening (right opening 230) disposed in the sleeve (Figure 2). 

In reference to claims 9 and 18, Murg et al. disclose that the ball and the receiving portion are sized to allow the ball to move into the ball opening and abut the receiving portion, such that the ball is substantially radially internal to the outer diameter of the sleeve when the push button is in the second position (Figures 2 and 3). 

In reference to claim 10, Murg et al. disclose that the push button includes a lower surface (i.e. lower surface of head 212) and a collar (224) includes a leading edge (side edges of 224), and wherein the lower surface is located axially internal to the cavity compared to the leading edge (Figure 2). 

In reference to claims 11 and 20, the applicant discloses that, “the cross-section can have a hexagonal, square, or other suitable shape”, see last line in paragraph 22) thus any suitable shape meets this limitation and because the collar has a cross-section (see Figure 3) that is another suitable shape (i.e. a rectangular shape including upper beveled corners, Figures 2 and 3) it is also capable/adapted to engage an adjustment tool (i.e. another wrench or even when a user rotates this portion). 
In reference to claim 12, Murg et al. disclose that the first portion includes a second opening (544b)  adapted to receive the push button release mechanism (paragraph 34). 

In reference to claim 13, Murg et al. disclose that the biasing member is a spring (236, paragraph 28). 

In reference to claim 19, Murg et al. disclose that a ball outer diameter of the ball is greater than a diameter of the ball opening (Figure 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (6976412) teaches that it is known in the art to provide a hand tool (Figure 3) comprising; first (21) and second (formed from 11 and 53) portions pivotally coupled together by a push button release mechanism (50) including a sleeve (54) that is externally threaded (at 55) for threadably coupling with an inner threaded opening (inner opening of 53) of the second portion (i.e. within 53).
Wiwatowski et al. (2019/0232479) teach that it is known in the art to provide a hand tool (100) comprising; first (102) and second (104 portions pivotally coupled together by a push button release mechanism (112) including a sleeve (139) that is externally threaded (at outer surface of 141) for threadably coupling with an inner threaded opening (inner opening receiving element 141 therein, Figure 14) of the second portion (Figures 1 and 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723